DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
In the amendment dated 28 June 2022, the following has occurred: Claims 1, 10, and 15 have been amended; claims 6, 7, and 13 have been canceled; No claims have been added.
Claims 1-5, 8-12, 14, and 15 are pending.
It is noted that claims 1-5, 8-12, 14 pertain to identifying matching clinical trials for patient information, whereas claim 15 pertains to identifying a matching patients for clinical trial criteria.  While these concepts are distinct, there is no search burden as presently claimed.  Should the claims diverge such that a search burden arises, a restriction may become necessary. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-9), machine (claims 10-14), and process (claim 15) which recite steps of receiving information including patient eligibility criteria for clinical trials, extracting patient eligibility criteria information from each of the clinical trials, converting extracted criteria to a structured standard, storing standardized eligibility criteria, receiving patient-specific values, querying the clinical trial eligibility information to meet criteria, identifying information which meets the criteria, and providing an output of the information meeting the criteria.  
These steps of matching patient information with clinical trial information, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer-implemented method and processer language, performing the steps to receive, extract, convert, store, query, and identify in the context of this claim encompasses a mental process of the user thinking about how patient information matches clinical trial information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of matching patient information with clinical trial information, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, it amounts to organizing which human matches which clinical trial.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-5, 8, 9, 11, 12, 14, reciting particular aspects of how the clinical trial matching process may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computer-implemented and steps performed by a computer amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0083], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving data amounts to mere data gathering, recitation of patient-specific data values about a patient, clinical trial eligibility criteria amounts to selecting a particular data source or type of data to be manipulated, recitation of outputting a report amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitations of computer-implementation and steps performed by a processor, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-5, 8, 9, 11, 12, 14, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 4 and 9, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-5, 8, 9, 11, 12, 14, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving data over a network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); converting information electronically, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing information in a database, querying a database, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing information in a database, querying a database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a structured clinical trial mark-up language” in claim 1 is used by the claim to mean “a unique CTML” while the accepted meaning is a standardized term of art used in the MatchMiner open source computational platform for managing clinical trials. The term is indefinite because the specification does not clearly redefine the term. 	It is further noted that usage of clinical trial markup language, clinical trial mark-up language, or CTML, is not entirely established whether it is a term of art to describe the formal CTML standard used in the MatchMiner open source project which predates applicant’s earliest priority date or some variation of applicant’s own implementation of usage of some sort of markup language which uses more clearly established definitions of known markup languages such as XML to store information.  This issue is complicated by applicant’s disclosure of usage of CTML in paragraph [0045] which describes using “a clinical trial mark-up language (CTML)” and also describes it as “The unique CTML.”  Applicant’s specification contains no specific explanation of metes and bounds of what might make well-established markup languages such as XML a “clinical trial mark-up language,” as recited in the claim. 	The issues of the metes and bounds of CTML are further complicated by applicant’s disclosure describing storage of clinical trial database information through the use of XML at [0036], [0041], and [0091].  It is accordingly unclear what is meant by applicant’s recitation of, “clinical trial mark-up language,” as recited in the claim.  
Regarding claims 10 and 15, claims 10 and 15 recite the same or similar limitations regarding “a structured clinical trial mark-up language” as claim 1 and are rejected for the same reasons.
Claims 2-5, 8, 9, 11, 12, and 14 incorporate the same deficiencies of claims 1 and 10 and are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Labkoff et al (Pub. No. 2017/0109502) in view of Lindsay et al (Lindsay, James, et al. "Algorithmic matching of genomic profiles to precision cancer medicine clinical trials at DFCI." (2017): 6620-6620.).
Regarding claim 1, Labkoff discloses a computer-implemented method for matching a patient with a clinical trial using a clinical trial matching system, comprising:
receiving a dataset comprising information about one or more clinical trials, the information comprising one or more patient eligibility criterion for each of the one or more clinical trials (See [0024], [0025], [0030], [0035]);
extracting, by a processor of the system, the one or more patient eligibility criterion from each of the one or more clinical trials (See [0024], [0025], [0030], [0035]);
converting, by the processor, each of the extracted patient eligibility criterion to a standardized patient eligibility criterion using a structured clinical trial language (See [0024], [0025], [0030], [0035], also see [0099], [0100], discussion of XML), comprising breaking down a complex eligibility criterion into one or more simple eligibility criteria (See [0047], handling of complex Boolean queries, [0048], [0058], also see [0059]-[0065], [0099], unfolded and analyzed Boolean logic using XML or similar function, [0100], converting and executing Boolean using XML data format), analyzing the one or more simple eligibility criteria, and applying one or more Boolean operators to join one or more simple eligibility criteria back into the complex eligibility criterion (See [0047], handling of complex Boolean queries, [0048], [0058], also see [0059]-[0065], [0099], unfolded and analyzed Boolean logic using XML or similar function, [0100], converting and executing Boolean using XML data format);
storing the standardized patient eligibility criterion in a searchable clinical trial eligibility criteria database, each of the standardized patient eligibility criterion associated with at least one of the one or more clinical trials (See [0024], [0025], [0030], [0035]);
receiving one or more patient-specific data values about a patient (See [0085]-[0087], workflow of doctor or patient seeking to identify matching trials for the patient’s clinical data, also see, [0024], [0028], [0031], [0043]);
querying, by the processor, the clinical trial eligibility criteria database using the received one or more patient-specific data values to identify one or more standardized patient eligibility criterion satisfied by a received patient-specific data value (See [0085]-[0087], workflow of doctor or patient seeking to identify matching trials for the patient’s clinical data, also see, [0024], [0028], [0031], [0043]);
identifying at least one of the one or more clinical trials, the at least one clinical trial associated with the one or more standardized patient eligibility criterion satisfied by a received patient-specific data value (See [0085]-[0087], workflow of doctor or patient seeking to identify matching trials for the patient’s clinical data, also see, [0024], [0028], [0031], [0043]); and
providing a report of the identification of the at least one clinical trial (See [0085]-[0087], workflow of doctor or patient seeking to identify matching trials for the patient’s clinical data, also see, [0024], [0028], [0031], [0043]).
Examiner respectfully notes that the term “clinical trial mark-up language” is unclear as separately rejected in the 112(b) rejection above.  Labkoff describes use of conversion of XML and the databases used, but does not expressly state that the database housing the patient information and clinical trial information uses a markup language, as claimed.  Lindsay teaches use of a markup language to store standardized structured clinical trial information:
converting, by the processor, each of the extracted patient eligibility criterion to a standardized patient eligibility criterion using a structured clinical trial mark-up language (See Lindsay, Methods); 
Lindsay teaches use of an open source project called MatchMiner which includes a formal standard called clinical trial markup language with the motivation of encoding complex clinical trial eligibility and patient records and making CTML a standard used in a computable form to manage clinical trial patient matching and recruitment (See Lindsay, Methods, Conclusions). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the clinical trial matching approach of Labkoff so as to have included clinical trial markup language, in accordance with the teaching of Lindsay, in order to encode complex clinical trial eligibility and patient records and make CTML a standard used in a computable form to manage clinical trial patient matching and recruitment (See Lindsay, Methods, Conclusions).	
Regarding claims 10, Labkoff in view of Lindsay teaches the limitations of claim 1.  Claim 10 recites the same or similar limitations to claim 1.  The only differences are that claim 1 is directed to a method performed while claim 10 is directed to a system which performs substantially the same method.  The cited portions of Labkoff and Lindsay are equally applicable to claim 10, and claim 10 is rejected for the same reasons discussed above with respect to claim 1.
Regarding claims 3 and 12, Labkoff in view of Lindsay teaches the limitations of claims 1 and 10, respectively.  Labkoff further teaches:
wherein the report is provided via a user interface of the system (See [0085]-[0087], workflow of doctor or patient seeking to identify matching trials for the patient’s clinical data)
Regarding claim 4, Labkoff in view of Lindsay teaches the limitations of claim 1.  Labkoff further teaches:
the dataset comprising information about one or more clinical trials is comprised of information from a plurality of sources (See [0028], clinical trial databases, [0086])
Regarding claim 8, Labkoff in view of Lindsay teaches the limitations of claim 1.  Labkoff further teaches:
wherein the one or more patient eligibility criterion comprise inclusion criteria and exclusion criteria (See [0047], [0048], [0058])
Regarding claim 9, Labkoff in view of Lindsay teaches the limitations of claim 1.  Labkoff further teaches:
wherein the one or more patient-specific data values are obtained from a patient medical record (See [0029], [0070], [0085])
Regarding claim 14, Labkoff in view of Lindsay teaches the limitations of claim 10.  Labkoff further teaches:
further comprising a patient information database, the patient information database comprising one or more patient-specific data values. (See [0029], [0070], [0085])
Regarding claim 15, Labkoff discloses a computer-implemented method for matching a patient with a clinical trial using a clinical trial matching system, comprising:
receiving a dataset comprising information about one or more clinical trials, the information comprising one or more patient eligibility criterion for each of the one or more clinical trials (See [0024], [0025], [0030], [0035]);
extracting, by a processor of the system, the one or more patient eligibility criterion from each of the one or more clinical trials (See [0024], [0025], [0030], [0035]);
converting, by the processor, each of the extracted patient eligibility criterion to a standardized patient eligibility criterion using a structured clinical trial language (See [0024], [0025], [0030], [0035], also see [0099], [0100], discussion of XML), comprising breaking down a complex eligibility criterion into one or more simple eligibility criteria (See [0047], handling of complex Boolean queries, [0048], [0058], also see [0059]-[0065], [0099], unfolded and analyzed Boolean logic using XML or similar function, [0100], converting and executing Boolean using XML data format), analyzing the one or more simple eligibility criteria, and applying one or more Boolean operators to join one or more simple eligibility criteria back into the complex eligibility criterion (See [0047], handling of complex Boolean queries, [0048], [0058], also see [0059]-[0065], [0099], unfolded and analyzed Boolean logic using XML or similar function, [0100], converting and executing Boolean using XML data format);
receiving one or more patient-specific data values about a patient (See [0085]-[0087], workflow of doctor or patient seeking to identify matching trials for the patient’s clinical data, also see, [0024], [0028], [0031], [0043]);
querying, by the processor, the patient information database using the standardized patient eligibility criterion to identify one or more patients eligible for a clinical trial (See [0024], [0028], [0031], [0043]);
identifying at least one of the patients, the at least one patient associated with a patient-specific value satisfying a standardized patient eligibility criterion used to query the patient information database (See [0024], [0028], [0031], [0043]); and
providing a report of the identification of the at least one patient (See [0024], [0028], [0031], [0043]).
Examiner respectfully notes that the term “clinical trial mark-up language” is unclear as separately rejected in the 112(b) rejection above.  Labkoff describes use of conversion of XML and the databases used, but does not expressly state that the database housing the patient information and clinical trial information uses a markup language, as claimed.  Lindsay teaches use of a markup language to store standardized structured clinical trial information:
converting, by the processor, each of the extracted patient eligibility criterion to a standardized patient eligibility criterion using a structured clinical trial mark-up language (See Lindsay, Methods);
Lindsay teaches use of an open source project called MatchMiner which includes a formal standard called clinical trial markup language with the motivation of encoding complex clinical trial eligibility and patient records and making CTML a standard used in a computable form to manage clinical trial patient matching and recruitment (See Lindsay, Methods, Conclusions). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the clinical trial matching approach of Labkoff so as to have included clinical trial markup language, in accordance with the teaching of Lindsay, in order to encode complex clinical trial eligibility and patient records and make CTML a standard used in a computable form to manage clinical trial patient matching and recruitment (See Lindsay, Methods, Conclusions).	
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Labkoff et al (Pub. No. 2017/0109502) in view of Lindsay et al (Lindsay, James, et al. "Algorithmic matching of genomic profiles to precision cancer medicine clinical trials at DFCI." (2017): 6620-6620.) and in further view of Hoffman et al (Pub. No. 2013/0332190).
Regarding claims 2 and 11, Labkoff in view of Lindsay teaches the limitations of claims 1 and 10, respectively.  Labkoff describes presenting a list of matching clinical trials, as cited above.  Labkoff does not expressly describe a ranking, as claimed; however, Hoffman teaches:
further comprising the step of ranking two or more identified clinical trials, wherein the ranking is based at least in part on a number of standardized patient eligibility criterion satisfied by received patient-specific data values, and wherein the report comprises information about the ranking of the two or more identified clinical trials (See [0066], [0105]).
Hoffman teaches an approach to managing clinical trial matching which includes ranking trials based on the level of match of criteria for a patient with the motivation of presenting ranking information to a potential participant for clinical trials for which they are likely eligible (See Hoffman, [0066], [0105]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Labkoff/Lindsay so as to have included ranking trials based on the level of match of criteria, in accordance with the teaching of Hoffman, in order to present ranking information to a potential participant for clinical trials for which they are likely eligible (See Hoffman, [0066], [0105]).	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Labkoff et al (Pub. No. 2017/0109502) in view of Lindsay et al (Lindsay, James, et al. "Algorithmic matching of genomic profiles to precision cancer medicine clinical trials at DFCI." (2017): 6620-6620.) and in further view of Graiver et al (Pub. No. 2018/0046780).
Regarding claim 5, Labkoff in view of Lindsay teaches the limitations of claim 1.  Labkoff describes using NLP, which is commonly understood to include machine learning.  Labkoff does not expressly describe using machine learning in the conversion process; however, Graiver teaches:
wherein the step of converting the extracted patient eligibility criterion to a standardized patient eligibility criterion comprises a machine learning algorithm (See [0314])
Graiver teaches an approach to managing clinical trial matching which includes use of machine learning in identifying specific features of eligibility criteria with the motivation of identifying highly likely errors to facilitate corrections (See Graiver, [0314]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Labkoff/Lindsay so as to have included machine learning in identifying specific features of eligibility criteria, in accordance with the teaching of Graiver, in order to identify highly likely errors to facilitate corrections (See Graiver, [0314]).	


Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
Regarding 112, applicant argues (pages 6-9) that the previous rejection is incorrect because, “First, there is no requirement that "a unique CTML" cannot be an existing CTML such as that utilized in "the MatchMiner open source computational platform for managing clinical trials." Second, in view of the description of the CTML as discussed above, one of skill in the art would be able to determine whether an existing CTML could perform the described functionality, or whether a new or different CTML could perform the described functionality, without unnecessary experimentation.”  These arguments are unpersuasive.  The scope of the claim cannot be ascertained from applicant’s specification with any reasonable certainty.  The question of definiteness is not a question of whether a structured mark-up language might be capable of performing the functionality, but whether the scope of the claim language informs one skilled in the art about the scope of the invention with reasonable certainty.  Here, the claim language specifically specifies “a structured clinical trial mark-up language” without a disclosure which informs one skilled in the art whether it is intended to include art-recognized CTML such as used in MatchMiner, a different structured clinical trial mark-up language, or any structured mark-up language which is merely used for a clinical trials, such as simply using XML for clinical trial information.   	Applicant’s arguments that “whether an existing CTML could perform the described functionality, or whether a new or different CTML could perform the described functionality, without unnecessary experimentation” are not relevant to the issue of definiteness.  There is no rejection made for lack of an enabling disclosure.  Rather, the rejection is based on whether the metes and bounds of “a structured clinical trial mark-up language” would be known with any reasonable certainty.
Regarding 112, applicant argues (page 9) that complex and simple eligibility criterion in the amended claims would be understood in light of applicant’s disclosure.  This argument is persuasive.  In the context of the amended claim language, a complex criterion is understood to be something which could be broken down further whereas simple criteria can be represented as parts of a complex criterion.
Regarding 101, summarizes USPTO guidance on pages 10-16.
Regarding 101, step 2A, prong 1, applicant argues (page 16) that the claims are directed to “a complex computerized system that implements a multi-step process for creating and presenting, from patient data and a dataset comprising information about one or more clinical trials, essential and potentially life-saving information for a patient.”  This argument does not address the questions of whether the broadest reasonable interpretation amounts to steps which includes performance of the limitation in the mind but for recitation of generic computer components.  This argument also does not address whether the claims are directed toward methods of organizing human activity by matching which human matches which clinical trial.
Applicant elaborates that the claims provide a solution to the ongoing problems discussed in paragraphs [0003]-[0005].  Paragraph [0003] is not understood to describe any technological problems.  Paragraph [0004] describes problems of “conventional clinical trial matching systems” as only limited to keyword matching, which is not consistent with the applied art in the instant rejection (See Labkoff, Lindsay, Hoffman, and Graiver, which each describe aspects beyond mere keyword matching – noting that Labkoff specifically uses XML – a markup language and Boolean operators for criteria and that Graiver additionally teaches handling of complex Boolean queries, as well).  Regardless, there is not understood to be any sufficient nexus between the claim language and the described problems of keyword matching systems.  Paragraph [0005] essentially repeats claim language without tying analysis of problems of existing technological approaches. 
Regarding 101, step 2A, prong 2, applicant argues (page 17) that the claims are a practical application because they are directed to a complex computerized system, solve problems described in the disclosure at [0003]-[0005] and are tied a particular technological environment.  	As noted above with respect to prong 1, the argument pertaining to “a complex computerized system that implements a multi-step process for creating and presenting, from patient data and a dataset comprising information about one or more clinical trials, essential and potentially life-saving information for a patient,” does not address the questions of whether the broadest reasonable interpretation amounts to steps which includes performance of the limitation in the mind but for recitation of generic computer components.  This argument also does not address whether the claims are directed toward methods of organizing human activity by matching which human matches which clinical trial.
As noted above regarding the question of whether to claims provide a solution to the ongoing problems discussed in paragraphs [0003]-[0005], this too is unpersuasive.  Paragraph [0003] is not understood to describe any technological problems.  Paragraph [0004] describes problems of “conventional clinical trial matching systems” as only limited to keyword matching, which is not consistent with the applied art in the instant rejection (See Labkoff, Lindsay, Hoffman, and Graiver, which each describe aspects beyond mere keyword matching – noting that Labkoff specifically uses XML – a markup language and Boolean operators for criteria and that Graiver additionally teaches handling of complex Boolean queries, as well).  Regardless, there is not understood to be any sufficient nexus between the claim language and the described problems of keyword matching systems.  Paragraph [0005] essentially repeats claim language without tying analysis of problems of existing technological approaches.  	The argument that the claims are directed to a particular technological environment are similarly unpersuasive.  It is noted that much of the claim language is understood to be fully addressed in step 2A, prong one of the analysis.  The additional elements other than the abstract idea itself are the only aspects which are evaluated in prong two.  Regarding performance of the steps by computer hardware, applicant’s disclosure makes a point that the particular technological implementation is not important (See [0083], [0084]).  Rather, the technological environment is merely computer hardware is effectively any computer hardware which would be capable of  performing the steps of the method recited.  
Applicant elaborates with respect to prong two that, “Further, the claims incorporate the identified abstract idea into a practical application by enabling a method that cannot be performed by the human mind alone. The claims recite a method that automatically analyzes massive amounts of data. This necessarily comprises millions of calculations that a human mind could not complete in a lifetime.” (emphasis applicant’s)  Examiner respectfully disagrees regarding the broadest reasonable interpretation of the claim language.  Indeed, the claim merely describes consideration of one eligibility criterion of one or more clinical trials and input of one or more patient-specific data values about one patient.  Thinking about and organizing information about one clinical trial and considering one patient value of one patient would not require any sort of large-scale automated analysis, as argued.
Regarding 101, step 2B, applicant argues (page 18) that the claimed multi-step method improves the functioning of a computer system.  Examiner respectfully disagrees and notes that the disclosure makes it clear that it is directed toward any computer system which could perform the steps (See [0083], [0084]), and there is no showing in the disclosure of any functioning of the computer itself consistent with the discussion of functioning of a computer or other technology or technical field in MPEP 2106.05(a).
Regarding 103, applicant argues that the references of record fail to teach the amended claim language.  Applicant specifically points to the amended language pertaining to breaking down complex eligibility criterion into simple eligibility criteria, analyzing the one or more simple criteria, and applying one or more Boolean operators to join the simple eligibility criteria back into the complex eligibility criterion.  Examiner respectfully disagrees regarding the disclosure of Labkoff in view of the broadest reasonable interpretation of the claim language and notes the portions of the Labkoff reference in the updated rejection which specifically describe handling of complex Boolean queries by unfolding and analyzing simple criteria components which are combined to make the completed complex eligibility criterion (See [0047], handling of complex Boolean queries, [0048], [0058], also see [0059]-[0065], [0099], unfolded and analyzed Boolean logic using XML or similar function, [0100], converting and executing Boolean using XML data format).  Applicant’s arguments are accordingly unpersuasive in view of these cited teachings pertaining to Boolean logic by unfolding, analyzing, and executing queries handling clinical trial criteria information using XML.  Labkoff does not specifically address use of a “clinical trial mark-up language,” per se.  Lindsay describes use of a “clinical trial mark-up language.”  Taken as a combination, these references are understood to fall within the broadest reasonable interpretation of the claim language.
Applicant does not separately argue other aspects of the independent or dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen et al (Pub. No. 2016/0246945) describes an approach to managing evaluating clinical trial eligibility involving likelihood of eligibility of patients to meet a clinical trial protocol.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619